         Case 4:15-cv-00068-CDL Document 135 Filed 11/26/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA


VIRGINIA CHAMBERS, SURVIVING                         )
SPOUSE OF BOBBY LEE CHAMBERS,                        )
ON BEHALF OF ALL LEGAL HEIRS OF                      )
BOBBY LEE CHAMBERS; AND VIRGINIA                     )
CHAMBERS, EXECUTOR OF THE ESTATE                     )
OF BOBBY LEE CHAMBERS,                               )
                                                     )
               Plaintiffs,                           )       Civil Action Number:
                                                     )       4:15-cv-68 (CDL)
       v.                                            )
                                                     )       JURY TRIAL DEMANDED
BOEHRINGER INGELHEIM                                 )
PHARMACEUTICALS, INC.,                               )
                                                     )
               Defendant.                            )

                             JOINT NOTICE OF SETTLEMENT

       The parties hereby give notice to the Court that they have mutually resolved this matter

and that the trial currently scheduled to begin on December 3, 2018 will not be necessary and

that the jury may be excused. The parties anticipate submitting a stipulation of dismissal with

prejudice by January 15, 2019.




                                 (Signatures on following page)




                                                1
        Case 4:15-cv-00068-CDL Document 135 Filed 11/26/18 Page 2 of 3



DATED: November 26, 2018                        Respectfully submitted,

/s/ C. Andrew Childers                          /s/ Neal J. Callahan
C. Andrew Childers                              Neal J. Callahan, Esq.
CHILDERS, SCHLUETER & SMITH, LLC                Georgia Bar No. 104551
Georgia Bar No. 124398                          David R. Helmick, Esq.
1932 North Druid Hills Road, Suite 100          Georgia Bar No. 344210
Atlanta, Ga. 30319                              WALDREP, MULLIN & CALLAHAN,
(404) 419-9500                                  LLC
(404) 419-9501 (fax)                            111 12th Street, Suite 300
achilders@cssfirm.com                           PO Box 351
                                                Columbus, GA 31902-0351
Jason B. Branch                                 (706) 320-0600
PHILIPS BRANCH AND HODGES                       (706) 320-0622 (fax)
Georgia Bar No. 076218                          njc@waldrepmullin.com
P.O. Box 2808
Columbus, Ga. 31902                             Paul W. Schmidt, admitted pro hac vice
(706) 323-6461                                  John DeBoy, admitted pro hac vice
(706) 571-0765 (fax)                            COVINGTON & BURLING LLP
jason@philips-branch.com                        One City Center
                                                850 Tenth Street, NW
Attorneys for Plaintiff Virginia Chambers       Washington, DC 20001-4956
                                                (202) 662-5156
                                                pschmidt@cov.com
                                                jdeboy@cov.com

                                                Eric E. Hudson, admitted pro hac vice
                                                Ben J. Scott, admitted pro hac vice
                                                BUTLER SNOW LLP
                                                6075 Poplar Ave, Suite 500
                                                Memphis, TN 38119
                                                (901) 680-7200
                                                (901) 680-7201 (fax)
                                                eric.hudson@butlersnow.com
                                                ben.scott@butlersnow.com

                                                Attorneys for Defendant
                                                Boehringer Ingelheim Pharmaceuticals, Inc.




                                            2
         Case 4:15-cv-00068-CDL Document 135 Filed 11/26/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of November, 2018, a copy of the foregoing document

was filed via the Court’s electronic filing system and thereby served on Plaintiffs’ counsel of record:

        Jason B. Branch
        PHILIPS BRANCH AND HODGES
        Georgia Bar No. 076218
        P.O. Box 2808
        Columbus, Ga. 31902
        (706) 323-6461
        (706) 571-0765 (fax)
        jason@philips-branch.com

        C. Andrew Childers
        CHILDERS, SCHLUETER & SMITH, LLC
        Georgia Bar No. 124398
        1932 North Druid Hills Road, Suite 100
        Atlanta, Ga. 30319
        (404) 419-9500
        (404) 419-9501 (fax)
        achilders@cssfirm.com


                                                                        /s/ Neal J. Callahan




                                                   3
